Name: Regulation (EEC) No 1056/72 of the Council of 18 May 1972 on notifying the Commission of investment projects of interest to the Community in the petroleum, natural gas and electricity sectors
 Type: Regulation
 Subject Matter: electrical and nuclear industries;  information technology and data processing;  financing and investment;  oil industry
 Date Published: nan

 466 Official Journal of the European Communities 25.5.72 Official Journal of the European Communities No L 120/7 REGULATION (EEC) No 1056/72 OF THE COUNCIL of 18 May 1972 on notifying the Commission of investment projects of interest to the Community in the petroleum, natural gas and electricity sectors THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the accomplishment of that task requires the most accurate information possible on investments ; whereas , with regard to coal and atomic energy, undertakings are under an obligation , pursuant to the Treaty establishing the European Coal and Steel Community and the Treaty establishing the European Atomic Energy Community, to notify their investment projects ; whereas it is desirable to supplement such information with particulars relating to petroleum, natural gas and electricity ; whereas to this end the Commission should be informed of investment projects which are of interest to the Community in the sectors concerned; Whereas, so that the Commission may carry out its task, it should be informed in good time of any fundamental alteration in such projects , in particular as regards the period required for carrying them out and the planned capacity ; whereas in consequence communication of such particulars is similarly indispensable; Whereas Member States should for this purpose communicate to the Commission, with any comments they may have, particulars of investment projects concerning production, storage and distribution of petroleum, natural gas or electric power planned in their territory ; whereas to this end the persons and undertakings concerned must be under an obligation to communicate to the Member States the information in question ; Whereas it is desirable to enable the Commission to prescribe, if need be, certain practical details, such as the form and content of the notifications to be made ; Whereas observance of the obligations provided for in this Regulation and the confidential nature of the information collected should be ensured ; Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 213 thereof ; Having regard to the proposal from the Com ­ mission ; Having regard to the Opinion of the European Parliament ; Having regard to the Opinion of the Economic and Social Committee ; Whereas the introduction of a common energy policy is one of the objectives of the Communities ; whereas it is the task of the Commission to propose the measures to be taken for this purpose ; Whereas, after studying the communication made to it by the Commission on 18 December 1968' on initial guidelines for a Community energy policy , the Council , during its 88th session held on 13 November 1969 :  approved the basic principles of that com ­ munication in the light of the report from the Committee of Permanent Representatives ;  requested the Commission to put before it as soon as possible the most urgent concrete proposals in this field ;  agreed to study these proposals as soon as poss ­ ible in order to establish a Community energy policy ; Whereas obtaining an overall picture of the development of investments in the Community is one feature of such a policy ; whereas this will , in particular, enable the Community to make the necessary comparisons ; HAS ADOPTED THIS REGULATION: Article 1 1 . Member States shall , before 15 February of each year, communicate to the . Commission the Official Journal of the European Communities 467  the date when work is due to begin and the probable date of commissioning;  the type of raw materials used . As regards any proposed withdrawal from service, notifications shall indicate the following :  the character and the capacity or power of the installations concerned ;  the probable date when the installations will be withdrawn from service . 2 . Within the limits laid down by this Regulation and the Annex thereto , the Commission is authorized to adopt implementing provisions concerning the form, content and other details of the notifications provided for in Article t . information they have obtained on the basis of the provisions of paragraph 2 concerning investment projects listed in the Annex which relate to the production, transport, storage or distribution of petroleum, natural gas or electric power and which are scheduled to start within three years from 1 January of the current year. Member States shall add to their notifications any comments they may have . 2 . In order to fulfil the obligation laid down in paragraph 1 , the persons and undertakings concerned shall , before 15 January of each year, communicate details of investment projects referred to in paragraph 1 to the Member States in whose territory they are planning to carry them out . 3 . The notifications provided for in paragraphs 1 and 2 shall, moreover, indicate the volume of capacities in commission or under construction or which are scheduled to be taken out of commission within three years . 4 . When calculating capacities or dimensions mentioned in the Annex, the Member States, persons or undertakings concerned shall take into account all parts of a project in so far as they together constitute a technically indivisible whole, even where the project is carried out in several successive stages . Article 3 The Commission shall place before the Council a summary of the information obtained pursuant to this Regulation . Artie e 4 Information forwarded pursuant to this Regulation shall be treated as confidential . This provision shall not prevent the publication of general information or of summaries not containing particulars concerning individual undertakings . Article 2 Article 5 Member States shall take appropriate measures to ensure observance of the obligations arising under Articles 1 (2 ) and 4. 1 . With regard to investment projects planned or in progress, any notifications as referred to in Article 1 shall indicate the following :  the name, and address or seat of the person or undertaking planning to make the investments ;  the precise purpose and nature of such investments ; Article 6 This Regulation shall enter into force one month after its publication in the Official Journal of the European Communities.  the planned capacity or power ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1972 . For the Council The President M. MART 468 Official Journal of the European Communities ANNEX INVESTMENT PROJECTS 1 . PETROLEUM 1.1 Refining  distillation plants with a capacity of not less than 1 000 000 metric tons a year ;  extension of distilling capacity beyond 1 000 000 metric tons a year;  reforming/cracking plants with a minimum capacity of 500 metric tons a day ; Chemical plants which do not produce fuel oil and/or motor fuels, or which produce them only as by-products, are excluded. 1.2 Transport  crude oil pipelines with an installed or planned capacity of not less than 3 000 000 metric tons a year, which are not less than 30 kilometres long;  petroleum product pipelines with an installed or planned capacity of not less than 1 500 000 metric tons a year which are not less than 30 kilometres long;  extension or lengthening by not less than 30 kilometres of pipelines coming within the categories mentioned above. Pipelines for military purposes and those supplying plants outside the scope of item 1.1 are excluded . 1.3 Supply/distribution  tanks for storing crude oil and petroleum products with a capacity of not less than 100 000 ms . Tanks intended for military purposes and those supplying plants outside the scope of item 1.1 are excluded. 2. NATURAL GAS 2.1 Transport  gas pipelines with an installed or planned capacity of not less than 10Q0 million m3 per year ;  extension or lengthening by not less than 30 kilometres of such gas pipelines ;  terminals for the importation of liquefied natural gas . Gas pipelines and terminals for military purposes and those supplying chemical plants which do not producc energy products, or which produce them only as by-products, are excluded . 2.2 Distribution  underground storage installations with a capacity of not less than 150 000 000 m3. Installations for military purposes and those supplying chemical plants which do not produce energy products , or which produce them only as by-products, are excluded . Official Journal of the European Communities 469 3 . ELECTRICITY 3.1 Production  conventional thermal power stations (generators with a unit capacity of 200 MW or more);  hydro-electric power stations (power stations having a capacity of 50 MW or more). 3.2 Transport  transmission lines, if they have been designed for a voltage of 345 kV or more .